 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 ANGELA SCOTT
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                  IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                            CASE NO. 1:19-CR-00266 NONE-SKO

12                                 Plaintiff,             STIPULATION TO CONTINUE STATUS
                                                          CONFERENCE FOR WILFREDO MEDINA-
13                           v.                           PEREZ AND URIEL IVAN PORTILLO, AND TO
                                                          EXCLUDE TIME PERIODS UNDER SPEEDY
14   WILFREDO MEDINA-PEREZ,                               TRIAL ACT; FINDINGS AND ORDER
     URIEL IVAN PORTILLO, AND
15   ROJELIO “ROY” GARCIA                                 CURRENT HEARING DATE: May 5, 2021
                                                          TIME: 1:00 p.m.
16                                Defendants.

17                                                        PROPOSED HEARING DATE: August 4, 2021
                                                          COURT: Hon. Sheila K. Oberto
18
            This case is set for status conference on May 5, 2021. On May 13, 2020, this Court issued
19
     General Order 618, which suspends all jury trials in the Eastern District of California until further
20
     notice, and allows district judges to continue all criminal matters. Further, pursuant to General Order
21
     611, this Court’s declaration of judicial emergency under 18 U.S.C. § 3174, and the Ninth Circuit
22
     Judicial Council’s Order of April 16, 2020 continuing this Court’s judicial emergency, this Court has
23
     allowed district judges to continue all criminal matters to a date after May 2, 2021. 1 This and previous
24

25 General Orders, as well as the declarations of judicial emergency, were entered to address public health

26 concerns related to COVID-19.

27
            A judge “may order case-by-case exceptions” at the discretion of that judge “or upon the
            1
28 request of counsel, after consultation with counsel and the Clerk of the Court to the extent such an order
   will impact court staff and operations.” General Order 618, ¶ 7 (E.D. Cal. May 13, 2020).
     STIPULATION REGARDING EXCLUDABLE TIME              1
      PERIODS UNDER SPEEDY TRIAL ACT
 1           Although the General Orders address the district-wide health concern, the Supreme Court has

 2 emphasized that the Speedy Trial Act’s end-of-justice provision “counteract[s] substantive

 3 openendedness with procedural strictness,” “demand[ing] on-the-record findings” in a particular case.

 4 Zedner v. United States, 547 U.S. 489, 509 (2006). “[W]ithout on-the-record findings, there can be no

 5 exclusion under” § 3161(h)(7)(A). Id. at 507. Moreover, any such failure cannot be harmless. Id. at

 6 509; see also United States v. Ramirez-Cortez, 213 F.3d 1149, 1153 (9th Cir. 2000) (explaining that a

 7 judge ordering an ends-of-justice continuance must set forth explicit findings on the record “either orally

 8 or in writing”).

 9           Based on the plain text of the Speedy Trial Act—which Zedner emphasizes as both mandatory

10 and inexcusable—General Orders 611, 612, and 617 require specific supplementation. Ends-of-justice

11 continuances are excludable only if “the judge granted such continuance on the basis of his findings that

12 the ends of justice served by taking such action outweigh the best interest of the public and the

13 defendant in a speedy trial.” 18 U.S.C. § 3161(h)(7)(A). Moreover, no such period is excludable unless

14 “the court sets forth, in the record of the case, either orally or in writing, its reason or finding that the

15 ends of justice served by the granting of such continuance outweigh the best interests of the public and

16 the defendant in a speedy trial.” Id.

17           The General Orders exclude delay in the “ends of justice.” 18 U.S.C. § 3161(h)(7) (Local Code

18 T4). Although the Speedy Trial Act does not directly address continuances stemming from pandemics,

19 natural disasters, or other emergencies, this Court has discretion to order a continuance in such

20 circumstances. For example, the Ninth Circuit affirmed a two-week ends-of-justice continuance

21 following Mt. St. Helens’ eruption. Furlow v. United States, 644 F.2d 764 (9th Cir. 1981). The court

22 recognized that the eruption made it impossible for the trial to proceed. Id. at 767-68; see also United

23 States v. Correa, 182 F. Supp. 326, 329 (S.D.N.Y. 2001) (citing Furlow to exclude time following the

24 September 11, 2001 terrorist attacks and the resultant public emergency). The coronavirus is posing a

25 similar, albeit more enduring, barrier to the prompt proceedings mandated by the statutory rules.

26           In light of the societal context created by the foregoing, this Court should consider the following

27 case-specific facts in finding excludable delay appropriate in this particular case under the ends-of-

28

       STIPULATION REGARDING EXCLUDABLE TIME                2
       PERIODS UNDER SPEEDY TRIAL ACT
 1   justice exception, § 3161(h)(7) (Local Code T4).   2   If continued, this Court should designate a new date

 2   for the status conference. United States v. Lewis, 611 F.3d 1172, 1176 (9th Cir. 2010) (noting any

 3 pretrial continuance must be “specifically limited in time”).

 4                                                STIPULATION

 5          Plaintiff United States of America, by and through its counsel of record, and defendant

 6 WILFREDO MEDINA-PEREZ, by and through defendant’s counsel of record, David Torres, and

 7 defendant URIEL IVAN PORTILLO, by and through defendant’s counsel of record, Monica

 8 Bermudez, hereby stipulate as follows:

 9          1.      By previous order, this matter was set for status on May 5, 2021.

10          2.      By this stipulation, defendants now move to continue the status conference until August

11 4, 2021, and to exclude time between May 5, 2021, and August 4, 2021, under Local Codes T2 and T4.

12          3.      The parties agree and stipulate, and request that the Court find the following:

13                  a)     The government has represented that the discovery associated with this case

14          includes over 11,000 pages of Bates stamped discovery and over one hundred recordings. All of

15          this discovery has been either produced directly to counsel and/or made available for inspection

16          and copying.

17                  b)     Counsel for defendants desire additional time to consult with their clients, to

18          review the current charges, to conduct investigation and research related to the charges, to review

19          and copy discovery for this matter, to discuss potential resolutions with their clients, to prepare

20          pretrial motions, and to otherwise prepare for trial.

21                  c)     Counsel for defendants believe that failure to grant the above-requested

22          continuance would deny them the reasonable time necessary for effective preparation, taking into

23          account the exercise of due diligence.

24                  d)     The government does not object to the continuance.

25                  e)     Additionally, given the voluminous discovery and the fact that this case involved

26          a wiretap investigation, it is so complex that it is unreasonable to expect adequate preparation for

27
            2 The parties note that General Order 612 acknowledges that a district judge may make
28   “additional findings to support the exclusion” at the judge’s discretion. General Order 612, ¶ 5 (E.D.
     Cal. March 18, 2020).
       STIPULATION REGARDING EXCLUDABLE TIME              3
      PERIODS UNDER SPEEDY TRIAL ACT
 1          pretrial proceedings or for the trial itself prior to August 4, 2021.

 2                  f)        Based on the above-stated findings, the ends of justice served by continuing the

 3          case as requested outweigh the interest of the public and the defendant in a trial within the

 4          original date prescribed by the Speedy Trial Act.

 5                  g)        For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

 6          et seq., within which trial must commence, the time period of May 5, 2021 to August 4, 2021,

 7          inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code T4]

 8          and 18 U.S.C. § 3161(h)(7)(A), B(ii) [Local Code T2], because it results from a continuance

 9          granted by the Court at defendant’s request on the basis of the Court’s finding that the ends of

10          justice served by taking such action outweigh the best interest of the public and the defendant in

11          a speedy trial.

12          4.      Nothing in this stipulation and order shall preclude a finding that other provisions of the

13 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

14 must commence.

15          IT IS SO STIPULATED.

16

17
      Dated: April 27, 2021                                    PHILLIP A. TALBERT
18                                                             Acting United States Attorney
19
                                                               /s/ ANGELA SCOTT
20                                                             ANGELA SCOTT
                                                               Assistant United States Attorney
21

22
      Dated: April 27, 2021                                    /s/ DAVID TORRES
23                                                             DAVID TORRES
24                                                             Counsel for Defendant
                                                               WILFREDO MEDINA-PEREZ
25

26
      Dated: April 27, 2021
                                                               /s/ MONICA BERMUDEZ
27
                                                               MONICA BERMUDEZ
28                                                             Counsel for Defendant
                                                               URIEL IVAN PORTILL
      STIPULATION REGARDING EXCLUDABLE TIME                4
      PERIODS UNDER SPEEDY TRIAL ACT
 1

 2

 3                                     FINDINGS AND ORDER

 4

 5

 6                                                 /s/ Sheila K. oberto
 7                                            THE HONORABLE SHEILA K. OBERTO
                                              UNITED STATES MAGISTRATE JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     STIPULATION REGARDING EXCLUDABLE TIME     5
     PERIODS UNDER SPEEDY TRIAL ACT
